Title: To James Madison from William Harris Crawford, 22 June 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
War Department 22d. June 1816

Upon examining the fifth class of claims described in the regulations prescribed by the commissioner of claims, it will be seen that the whole of them are such as have usually been paid by the Quartermasters of the army.  To avoid imposition, and the payment of the same demand twice, it will be necessary to refer every case comprehended within that class to the additional accountant.
For that purpose I have the honor to submit the inclosed regulation for the government of the Commissioner in all claims of that description.
Circumstances have recently come to my Knowledge which require the adoption of a supplemental article by the commissioner. In the winter of 1815. a claim against the Q.M’s department was presented by Mr. Kilbourn and the money was paid to him upon a Receipt given by his claimant & presented by Mr. Kilbourn.  Last winter irregular evidence was presented for the same claim which was rejected, & the party instructed of the nature of the evidence which he should produce.  Within a few days the additional evidence has been produced, which brought into view the name of the officer upon whose original certificate the demand was paid.  The same officer deposes to the service, but does not disclose the fact of his having given a Certificate to the party at the time the service was performed.  The claimant swears that he had never recd. the amt. from the U S & had never given to any person, a power of attorney to draw it for him, thus attempting to escape the penalties of perjury in this world.  I have the honor to be your most obt. & very humble Serv

Wm. H Crawford

